A motion for a retaxation of costs in this case was allowed, with directions, that in all cases where the opposite party requires it, the names of the witnesses who attend at a trial, or reference, shall be inserted in the affidavit of attendance; and that no fees be allowed to attorney or counsel, for attending at any adjourned meeting of referees, unless such adjournment shall be made on the application of the adverse party, or shall have taken place after a long interval of time, when from the absence of a referee, or other sufficient cause, no meeting has been held.